ACCEPTED
                                                                                                      03-15-00249-CV
                                                                                                              5268909
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                 5/13/2015 2:16:15 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK


                                    NO. 03-15-00249-CV
                                                              FILED IN
                         IN THE THIRD COURT OF APPEALS 3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                                  AUSTIN, TEXAS        5/13/2015 2:16:15 PM
                                                         JEFFREY D. KYLE
                                                               Clerk

                                 Michael Franzak, Appellant


                                                v.



             Cielo Multi Family LLC d/b/a Cielo Apartments, Appellee



CIELO'S RESPONSE TO FRANZAK'S MOTION TO EXPEDITE [MOTION TO STAY]


       Cielo Multi Family LLC d/b/a Cielo Apartments (Cielo), Appellee, responds to the


Motion to Expedite filed by Michael Franzak (Franzak), Appellant, to point out false statements


made by Appellant in his Motion.



1.     On May 8, 2015, Franzak filed a handwritten Motion to Expedite.


2.     On the second page of the two page motion, Franzak made a representation and
       certification to the Court to the effect that he had spoken with counsel for Cielo about the
       Motion to Expedite. This is a false statement. Franzak never spoke with counsel for Cielo
       concerning such motion.


3.     Franzak also falsely represented to the Court that counsel for CIELO did not oppose
       Franzak's Motion to Expedite. This is also a false statement. No such representation was
       ever made by counsel for Cielo to Franzak.


4.     The Motion to Expedite has been dismissed as moot by this Court. Counsel for Cielo,
       however, felt it was necessary to bring to the Court's attention the fact that Franzak
       was making material misrepresentations to it, as summarized above.


                                             [Signature Block on Following Page]
                                               Respectfully submitted,


                                               WARREN LAW FIRM
                                                1011 Westlake Drive
                                               Austin, Texas    78746
                                               Telephone (512) 347-8777
                                               Telecopier (512) 347-7999
                                               wsw@wlftexas.com




                                               By:
                                                     WILLIAM S. WARREN
                                                       Texas Bar No. 20890800
                                                               Attorney for Appellee



                                  CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing has been served on the parties listed
below:


Via First Class Mail
Michael Franzak
3501 Ranch Road 620 South, Apt #19104
Austin, Texas 78738



                SERVED on the




                                               WILLIAM S. WARREN